251 Ga. 457 (1983)
306 S.E.2d 920
WRIGHT
v.
THE STATE.
39823.
Supreme Court of Georgia.
Decided September 21, 1983.
Christopher A. Frazier, for appellant.
F. Larry Salmon, District Attorney, Michael J. Bowers, Attorney General, for appellee.
BELL, Justice.
On February 10, 1981 a Floyd County grand jury indicted appellant for the offenses of armed robbery and murder. He was subsequently convicted of both, and on March 1, 1983 filed his notice of appeal. That same day this court issued its opinion in Devier v. State, 250 Ga. 652 (300 SE2d 490) (1983), setting aside two unrelated Floyd County murder convictions and death sentences because of the composition of the grand jury list.
In the instant case it is undisputed that the grand jury which indicted Wright is the same grand jury we held unfairly representative of the community in Devier, and that Wright raised this issue in a timely fashion, relying upon the same evidence which supported the Devier challenge. Therefore, Wright's conviction and sentence also must be set aside, and his case remanded for reindictment and retrial.
Judgment reversed. All the Justices concur.